UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 LLC KOMSTROY, as successor in interest
 to LLC ENERGOALLIANCE,

                        Petitioner,
                                                   Case No. 14-cv-1921 (CRC)
                        v.

 REPUBLIC OF MOLDOVA,

                        Respondent.


                                  MEMORANDUM OPINION

       On August 23, 2019, the Court issued a memorandum opinion confirming a foreign

arbitral award in Petitioner’s favor but deferred issuing a final judgment. Because the award had

to be converted from Moldovan lei to U.S. dollars and updated to reflect the prejudgment interest

that had accrued since the award was issued on October 25, 2013, the Court postponed

determining the total amount of the judgment and solicited supplemental briefing from the

parties on that question. However, the Order accompanying that memorandum opinion

inadvertently and erroneously stated that the Order was final and appealable.

       Petitioner LLC Komstroy filed a brief detailing its calculation of a proposed total

judgment amount. Mot. for J. at 2; id. Ex. A & B. Instead of responding to Petitioner’s

calculations, Respondent Republic of Moldova (“Moldova”) appealed the Court’s August 23,

2019 Order and submitted a response in which it argued that the Court no longer had jurisdiction

due to its prior issuance of a “final appealable order.” Response at 1–2. In reply, Petitioner

moved to strike Moldova’s response for failing to comply with the Court’s order instructing the

parties to submit briefing on the total judgment amount. Reply at 1–2. In the alternative,

Petitioner sought leave to respond to Moldova’s argument that the Court lacks jurisdiction. Id.
       As a threshold matter, this Court retains jurisdiction to determine the amount of the

judgment. Although the Order accompanying the August 23, 2019 Memorandum Opinion stated

that it was a final appealable order, that statement was a clerical error. As such, contrary to

Moldova’s argument, the Court’s designation of that Order as “final and appealable” did not

instantly divest this Court of jurisdiction. See Ciralsky v. C.I.A., 355 F.3d 661, 667 (D.C. Cir.

2004) (noting that a district court’s characterization of an order as “a final appealable order” did

not bind the Circuit). The August 23, 2019 Order plainly was not final because it did not “end[]

the litigation on the merits and leave[] nothing for the court to do but execute the judgment,”

Franklin v. D.C., 163 F.3d 625, 628 (D.C. Cir. 1998) (quoting Catlin v. United States, 324 U.S.
229, 233 (1945)), given that the Order expressly indicated that the Court still needed to calculate

the final judgment amount. In actions seeking damages, “a final judgment in a Petitioner’s favor

declares not only liability but also the consequences of liability—what, if anything, the

Moldovas must do as a result.” Id. (citing Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742

(1976)). The August 23, 2019 Order “established [Moldova’s] liability, but it granted no relief,

it imposed no obligations on [Moldova], [and] it did not say, as final decisions in such

cases must, ‘who is entitled to what from whom.’” Id. (quoting Horn v. Transcon Lines,

Inc., 898 F.2d 589, 591 (7th Cir. 1990)). “It therefore was not a final judgment subject to

appeal.” Id.; see also id. (An order “adjudging liability but leaving the quantum of relief still to

be determined has been a classic example of non-finality and non-appealability from the time of

Chief Justice Marshall to our own.” (quoting Taylor v. Board of Educ., 288 F.2d 600, 602 (2d

Cir. 1961) (Friendly, J.)). Accordingly, this Court retained jurisdiction to consider the total

amount of the judgment notwithstanding Moldova’s appeal.




                                                  2
       Turning to the amount of the final judgment, the Court finds that the properly converted

amount of the arbitral award, pre-interest, is $46,426,089.38 in U.S. Dollars (“USD”), based on a

conversion rate of 12.9207 (the rate that existed on the date the arbitral award was issued,

October 25, 2013) and the attorney fees and arbitration costs awarded by the arbitration tribunal,

which were assessed in USD. Further, the Court finds that Petitioner is entitled to prejudgment

interest in the amount $12,164,969.12 USD, which was calculated using the average prime

interest rate between October 25, 2013 (the date that the arbitral award was issued) and

October 2, 2019 (the date of judgment). In total, Petitioner is presently entitled to a judgment in

the amount of $58,591,058.50 USD. 1 Additionally, Petitioner is entitled to post-judgment

interest starting on October 2, 2019, pursuant to 28 U.S.C. § 1961.

       For the foregoing reasons, the Court will grant Petitioner’s Motion to Affirm the arbitral

award in the amount of $58,591,058.50 USD. The Court denies Petitioner’s Motion to Strike as

moot. A separate Order shall accompany this memorandum opinion.




                                                             CHRISTOPHER R. COOPER
                                                             United States District Judge

Date: October 2, 2019




       1
         The Court calculated the total amount of the award using the formula M = P*(1 + i)^n,
where “P” is a principal amount of the award, “i” is the annual rate of interest, and “n” is the
number of years that interest ran to determine compound prejudgment interest. See Cont’l
Transfert Technique Ltd. v. Fed. Gov’t of Nigeria, 932 F. Supp. 2d 153, 166 n.7 (D.D.C. 2013),
aff’d 603 Fed. App’x 1 (D.C. Cir. 2015). As is “standard practice,” this formula compounds
prejudgment interest annually. Id.

                                                 3